Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments submitted by the applicant on January 4th, 2021.
Claim 5 is canceled.
Claims 1, 6, 11, and 12 are amended.
Claims 2, 3, 4, 7, 8, 9, and 10 are previously presented.
Claims 1-4 and 6-12 are pending in current application.


Response to Arguments
Applicant’s arguments, filed December 3rd, 2020, with respect to USC 103 have been fully considered and are persuasive. The rejections to claims 1-4 and 6-12 have been withdrawn due to applicant’s amendments. 

Allowable subject matter
Claims 1-4 and 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Krivacic (U.S. Pub. No. 20140249742) discloses a method, using a processor, for generating parking space for vehicles comprising determining a need for a parking space for vehicles within a certain area that includes a roadway. Krivacic further discloses determining whether a side area of the roadway can be designated for use as the parking space and in response to a positive result of the determination, designating the side area of the roadway for use as the parking space. Krivacic also discloses a device to output a signal indicating that the side area is available as the parking space. Sutardja (U.S. Pub No. 20070088490) discloses ascertaining, by a processor, a traffic flow within a certain area, determining whether a side area of a roadway can be designated for use as a parking space based on the ascertained traffic flow, and transmitting a message to a network address via a communication network to inform a user of the communication network that the side area of the roadway is available for parking a vehicle. Nagai (U.S. Patent No. 10241519) discloses that a processor can signal a designated area for parking therein of only automated vehicles. Rakshit (U.S. Patent No.) discloses that an automated vehicle can be automatically controlled by a processor to driverlessly move into a target position in which the automated motor vehicle is no longer blocking an additional vehicle from exiting an additional parking space in response to receiving a signal from the additional vehicle. Grote (U.S. Pub. No. 20150294286) discloses that a boundary element can be raised from the roadway based on a signal output. Grote further discloses that the boundary element can be at least one of a sign, a guardrail, or a bollard. 
None of the prior art of record, either individually or in combination, teaches or suggests: wherein the parking space does not have a parking meter, wherein it is checked, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664